DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on October 25, 2021.

The application has been amended as follows: 
Claim 1 is amended to read:
A cargo loading platform for an aircraft, wherein the cargo loading platform comprises: 
a plate-like supporting structure configured to store or to receive cargo; and 
a lifting device arranged asymmetrically on the plate-like supporting structure and configured to be moved from a stowage position to a lifting position, 
wherein, in the stowage position, the lifting device is arranged above a lower side of the plate-like supporting structure and, in the lifting position, is at least partially arranged below the lower side of the plate-like supporting structure, 

wherein the lifting device has a cantilever element which, in the lifting position of the lifting device, is arranged below the lower side of the plate-like structure, thereby asymmetrically lifting the plate-like structure. 

Claim 2 is cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The present invention claims a cargo loading platform which asymmetrically tilts a plate-like supporting structure. Wirz (US 3964625) teaches a loading platform which tilts asymmetrically and the lifting device is located above the lower part of the plate-like structure when stowed and below when deploying. However, the lifting device of Wirz does not include a cantilever element which raises the plate-like supporting structure. There does not appear to be a cantilever lifting element nor would it be obvious to modify the prior art to include such feature, for this reason, claim 1 and subsequent dependent claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clos (US 9908610) and Fenner (US 4860973) show an asymmetrical lifting device for cargo.
Rohrlick (US 6427947) shows an asymmetrically tilted cargo loading system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647